DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 was filed after the mailing date of the Final Rejection on 06/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Status
Claim 1, 2, 4-9 and 25-35 are under examination.
Claim 19 and 20 are withdrawn from examination.
Claim 13, 10-18 and 21-24 are cancelled. 
Claim 1, 2, 4-9 and 25-35 are rejected. 
Withdrawn Rejections
The objections over claim 1 and 7 set forth in previous office action have been withdrawn in light of Applicants’ amendments.
The 112, second paragraph rejections over claim 8, 9 and 31-35 have been withdrawn in light of Applicants’ amendments. 
The 35 U.S.C. 103 over claim 1, 2, 4, 5, 6,  7, 8, 9 and 25-35 as being unpatentable over Lewis et al. (US 2007/0037267 A1) and in view of Prevost et al. (US 8,093,023 B1) and Nielsen (US 6,026,983) as evidenced by Krishnan et al. have been withdrawn in light of Applicant’s remarks page 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 6, 7, 8, 9 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267 A1) and in view of Prevost et al. (US 8,093,023 B1) and Soong et al. (US 2011/0097770 A1) as evidenced by Krishnan et al.
Regarding claim 1, 2, 4, 7, 8, 25 and 26, Lewis et al. (Lewis) discloses a method of fractionating plant material as raw material to obtain distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0002], [0035]). Lewis discloses the raw material is cereal grain including corn which also known as maize (‘267, [0011], [0033], claim 3 and 5) contains zein (prolamins) (‘267, [0119]) 
Lewis discloses the method comprises grinding (milling) the raw material, corn (‘267, [0025], claim 7) and mixing with liquid (slurrying) (‘267, [0039]-[0041]) in saccharification (‘267, [0037]-[0038]). Lewis’s step of mixing the liquid (slurrying) is also considered a washing step of the raw material, corn.  Lewis teaches the saccharification (protease treatment) includes adding protease to increase effectiveness of the method (‘267, [0081], claim 21 and 22).  
With respect to the limitation in claim 1, “…the protease is one or more selected from the group consisting of carboxyl protease, serine protease, metalloprotease and thiol protease…”, Lewis discloses the saccharification (protease treatment) includes adding the protease to increase effectiveness of the method (‘267, [0081], claim 21 and 22). Lewis does not explicitly disclose the protease is metalloprotease. 
However, Soong et al. (Soong) discloses a process of producing a fermentation product from starch containing material, (‘779, Abstract) which includes grains, corn (‘779, [0089]). Soong discloses treating milled starch-containing materials, corn (‘779, [0090]) with metallo protease (‘779, [0013], [0020]-[0021], claim 51) to boost fermentation rate and ethanol yield increased in the process (‘779, [0020]). Soong and Lewis are of the same field of endeavor of processing grain, corn in saccharifying and fermentation with the aid of protease in a production of ethanol. It would have been obvious to one of ordinary skill in the art to be motivated at the time of the filing of the claimed invention to employ Soong’s metallo protease in Lewis’ method to boost fermentation rate and ethanol yield increased in the process (‘779, [0020]) as taught by Soong. With respect to claim 4, the metallo protease is a fungal (mold) acid stable metallo protease (‘779, [0037]). With respect to claim 26
Modified Lewis does not explicitly discloses the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin wherein by increasing an amount of the α-prolamins compared to the hydrolyzed part of the β-prolamin, the γ-prolamin and the non-prolamin; however, modified Lewis teaches similar components, corn, maize and metallo protease in the same manner as claimed, therefore it is expected modified Lewis’ process in the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin as much as Applicants’.
Modified Lewis discloses the method comprising centrifugation (filtration) (‘267, [0086]]) including an embodiment of removing by size classification (‘267, [0087]) after the saccharification (protease treatment). Lewis does not explicitly the centrifugation (filtration) includes a difference in particle size to remove hydrolysate to obtain a crude product in which the α-prolamin is enriched.  
However, Prevost et al. (Prevost) discloses a method of fractionating and recovering value-added products from raw material, corn (‘023, col. 2, ln. 14-51), including various filtration steps to recover the value added by-product, wherein the value added by-product includes zein protein enriched product (‘023, col.3, ln. 18-23). Prevost teaches the filtration steps comprising filter sizes by ultrafiltration and filter membranes to separate zein corn protein from non-zein corn proteins (‘023, col. 8, ln. 16-67, col. 9, 1-20). With respect to the limitation in claim 1, wherein “… the filtration is performed by using a filtration pore size of 1 um - 80 um or a membrane filtration pore size of 10 nm - 10 um…”, Prevost teaches the filtration through a 0.1 – 10  micron membrane (‘023, Abstract), which corresponds to 100 nm to 10,000 nm. Prevost’s membrane filtration pore size range of 1 – 10 micron membrane (‘023, Abstract), which corresponds to 100 nm to 10,000 nm, overlaps the cited range of 10 nm - 10 um (10 nm to 10,000 nm). With respect to claim 7, Prevost’s membrane filtration pore size range of 1 – 10 micron membrane (‘023, Abstract), which corresponds to 100 nm - 10,000 nm, overlaps the cited range of 20 nm to 1um (20 nm to 1,000 nm). In the case where the claimed ranges “overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Lewis and Prevost are of the same field of endeavor of fractionating raw material, corn to obtain corn zein product. It would have been obvious to one of ordinary skill in the art to be motivated to using Prevost’s filtration steps comprising the filter sizes by the ultrafiltration and the filter membranes in Lewis’s method at the time of the filing of the claimed invention, to ensure separating the zein corn protein from the non-zein corn proteins as (‘023, col. 8, ln. 16-67, col. 9, 1-20) as taught by Prevost. 
Modified Lewis does not disclose a use organic solvents in the method. Modified Lewis discloses the method comprising drying wet cake to obtain the distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0089]-[0091], [0112]), wherein the drying step is considered a dewatering step. Modified Lewis’ distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0002], [0035]) is a final protein product. 
 Regarding claim 5, 27 and 28, modified Lewis discloses adding sulfuric acid (sulfur-containing compound) (‘267, [0046]) which contains a free thiol group. Lewis’ sulfuric acid is considered a reagent composition as much as Applicants’. With respect to claim 28, which is depended upon claim 5, wherein metal ion or metal chelator is optionally as cited in claim 5; hence claim 28 is not a positive limitation. 
Regarding claim 6, 29, 30, 33, 34 and 35, modified Lewis discloses the saccharification (hydrolase treatment) (‘267, [0037]) is conducted under a pH of about 4.9 to about 5.3 (‘267, [0046]), which is in range with the cited range of pH 3.5 to 10.5. Modified Lewis discloses a temperature of about 25 to about 40°C (‘267, [0047]), which in range with the cited range of 20 -65°C. With respect to claim 6 and 29, Modified Lewis does not disclose a time period however it well in the preview of one of ordinary skill in the art to adjust a time period, including the cited time to ensure a complete reaction in modified Lewis’ process, absence a clear and convincing argument or evidence to the contrary. With respect to 
Regarding claim 9, 31, and 32, modified Lewis discloses the method of adding alpha amylase, which is an acid fungal amylase (‘267, [0052]-[0053]), Aspergillus species during the saccharification (hydrolase treatment) (‘267, [0037]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 19, 20 and 25-35 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792